348 S.W.3d 148 (2011)
STATE of Missouri, Respondent,
v.
Brian HOOD, Appellant.
No. WD 72714.
Missouri Court of Appeals, Western District.
September 20, 2011.
Kent Denzel, Columbia, MO, for appellant.
James B. Farnsworth and Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Division Two: JAMES M. SMART, JR., P.J., MARK D. PFEIFFER and CYNTHIA L. MARTIN, JJ.


*149 ORDER

PER CURIAM:
Brian Hood appeals his conviction, following a jury trial, of committing violence against an offender, in violation of section 217.385 RSMo 2000, claiming there was insufficient evidence to establish the corpus delicti and that his extrajudicial statements were improperly admitted into evidence by the trial court. We affirm. Rule 30.25(b).